                                      1   Howard E. Cole
                                          State Bar No. 4950
                                      2   John E. Bragonje
                                          State Bar No. 9519
                                      3   Jennifer K. Hostetler
                                          State Bar No. 11994
                                      4   Lewis Roca Rothgerber Christie LLP
                                          3993 Howard Hughes Pkwy, Suite 600
                                      5   Las Vegas, NV 89169-5996
                                          Tel: 702.949.8200
                                      6   Fax: 702.949.8398
                                          E-mail: jbragonje@lrrc.com
                                      7   E-mail: jhostetler@lrrc.com
                                      8   Attorneys for Plaintiff/Counterdefendants
                                          Chocolate Magic Las Vegas LLC, Dino DiCienzo,
                                      9   and Douglas Birrell
                                     10
                                                                       UNITED STATES DISTRICT COURT
                                     11
                                                                           DISTRICT OF NEVADA
3993 Howard Hughes Pkwy, Suite 600




                                     12
                                          CHOCOLATE MAGIC LAS VEGAS LLC, a                CASE NO.: 2:17-CV-00690-APG-NJK
                                     13   Delaware limited liability company,
Las Vegas, NV 89169-5996




                                     14                   Plaintiff,
                                     15     vs.
                                     16   BLAIR ELLIOT FORD, JR., an individual;          STIPULATION AND ORDER OF
                                          CINDY WIX-INGLING, an individual;               DISMISSAL WITH PREJUDICE AS TO
                                     17   NORMAN VIDA, an individual; and ALICE           ALL CLAIMS AND COUNTERCLAIMS
                                          KELLEY, an individual, inclusive,               RE: CINDY WIX-INGLING
                                     18
                                                         Defendants.
                                     19
                                          CINDY WIX-INGLING
                                     20
                                                         Counter-Claimant,
                                     21
                                            vs.
                                     22
                                          CHOCOLATE MAGIC LAS VEGAS LLC,
                                     23   a Delaware Limited Liability Company;
                                          DINO DICIENZO, an individual;
                                     24   DOUGLAS BIRRELL, an individual;
                                          inclusive,
                                     25
                                                        Counter-Defendants.
                                     26

                                     27
                                     28


                                          106313848_2
                                      1           Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), Plaintiff/Counter-defendants

                                      2   Chocolate Magic Las Vegas LLC, Dino DiCienzo, and Douglas Birrell and Defendant/Counter-

                                      3   claimant Cindy Wix-Ingling (hereinafter “Parties”), by and through counsel, hereby stipulate and

                                      4   agree that all claims and causes of action asserted by the Parties in the above-captioned action

                                      5   including all counterclaims, shall be and hereby are dismissed with prejudice, each party to bear

                                      6   their own costs and attorneys’ fees.

                                      7           IT IS SO STIPULATED this 1st day of November, 2018:

                                      8   LEWIS ROCA ROTHGERBER CHRISTIE LLP                   JESSE SBAIH & ASSOCIATES, LTD.
                                      9

                                     10   By: /s/ Jennifer K. Hostetler                        By: /s/ Jesse M. Sbaih
                                             HOWARD E. COLE                                        JESSE M. SBAIH
                                     11      JOHN E. BRAGONJE                                      INES OLEVIC-SALEH
3993 Howard Hughes Pkwy, Suite 600




                                             JENNIFER K. HOSTETLER                                 The District at Green Valley Ranch
                                     12      3993 Howard Hughes Pkwy, Suite 600                    170 S. Green Valley Pkwy., Suite 280
                                     13      Las Vegas, NV 89169-5996                              Henderson, NV 89012
Las Vegas, NV 89169-5996




                                     14        Attorneys for Plaintiff/Counterdefendants           Attorneys Defendant/Counterclaimant
                                               Chocolate Magic Las Vegas LLC, Dino                 Cindy Wix-Ingling
                                     15        DiCienzo, and Douglas Birrell
                                     16

                                     17
                                                                                       ORDER
                                     18           IT IS SO ORDERED:
                                     19                                               ________________________________________
                                                                                      UNITED STATES DISTRICT JUDGE
                                     20
                                                                                      Dated:
                                                                                      DATED: November 1, 2018.
                                                                                               ________________________________
                                     21

                                     22

                                     23

                                     24

                                     25

                                     26

                                     27

                                     28

                                          106313848_2                                      2
